Farm Springs Road (CT)
 
 
 
 
PROMISSORY NOTE
 
$15,000,000.00                                     February ___, 2013
 
FOR VALUE RECEIVED, the undersigned, FARM SPRINGS ROAD LLC, a Connecticut
limited liability company (“Borrower”), with the mailing address of 444 Merrick
Road, Suite 370, Lynbrook, NY  11563, promises to pay to the order of AVIVA LIFE
AND ANNUITY COMPANY, an Iowa corporation (“Lender”), at its office located at
c/o Aviva Investors North America, Inc., Attn:  Commercial Mortgage, 215 10th
Street, Suite 1000, Des Moines, Iowa 50309, or at such other place as Lender may
designate in writing, the principal sum of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00) together with interest from and including the date advanced on
the balance of the principal sum remaining from time to time unpaid at the rate
of three percent (3.0%) per annum.  Interest shall be calculated for the actual
number of days in any partial month on the basis of a 360-day year of twelve
thirty-day months.  Interest only on the unpaid principal balance from and
including the date advanced through the end of that calendar month, shall be
paid on the date of disbursement.  This Promissory Note is sometimes hereinafter
referred to as this “Note.”  Notwithstanding anything stated above to the
contrary, the full principal amount of $15,000,000.00 shall be advanced upon
execution and delivery of the Loan Documents.
 
Payments of interest only in the amount of Thirty-Seven Thousand Five Hundred
and No/100 Dollars ($37,500.00) (“Interest Only Payment”) shall be made in
fifty-nine (59) consecutive monthly installments beginning on the first day of
April, 2013, and on the first day of each month thereafter through and including
the first day of February, 2018.  On the first day of March, 2018 (as the same
may be extended pursuant to the terms hereof, the “Maturity Date”) a final
payment of the entire balance of principal and interest then unpaid thereon
shall be due and payable.  Provided, however, if the first day of any such month
is not a "Business Day" (being a day other than a Saturday, Sunday or holiday on
which national banks are authorized to be closed), the applicable payment shall
be due on the next following Business Day.  If a monthly payment is not received
by the due date thereof, it shall constitute a default under the terms
hereof.  Each payment shall be applied first to interest and other charges then
due and the balance to reduction of the principal sum.
 
Unless and until Borrower is otherwise notified in writing by Lender, all
monthly payments due on account of the indebtedness evidenced by this Note shall
be made by electronic funds transfer debit transactions utilizing the Automated
Clearing House (“ACH”) network of the U.S. Federal Reserve System and shall be
initiated by Lender from Borrower’s account (as shall have been previously
established by Borrower and approved by Lender) at an ACH member bank (the “ACH
Account”) for settlement on the first day of each month as provided hereinabove.
Borrower hereby authorizes Lender to electronically initiate the transfer of all
monthly payments required on this Note (and any escrow deposits required
pursuant to the Mortgage as defined below) by ACH transfer of funds from the ACH
member bank designated by Borrower.  Borrower shall, prior to each payment due
date, deposit and/or maintain sufficient funds in the ACH Account to cover all
debit transactions initiated or to be initiated hereunder by or for Lender.

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 1 of 11

--------------------------------------------------------------------------------

 

 
Concurrently with or prior to the delivery of this Note, Borrower has executed
and delivered written authorization to Lender to effect the foregoing and will
from time to time execute and deliver further authorization to effect payment
through ACH transfer. Borrower has delivered to Lender, concurrently with or
prior to Borrower’s execution and delivery of this Note, a voided blank check or
a pre-printed deposit form for such ACH Account showing Borrower’s ACH Account
number with the ACH member bank and showing the ACH member bank routing number.
 
Notwithstanding the foregoing regarding the ACH member bank and the ACH network
system, any failure, for any reason, of the ACH network system or any electronic
funds transfer debit transaction to be timely or fully completed shall not in
any manner relieve Borrower from its obligations to promptly, fully and timely
pay and make all payments or installments provided for under this Note when due,
and to comply with all other of Borrower’s obligations under this Note or any
other documents evidencing or securing this Note; or relieve Borrower from any
of its obligations to pay any late charges due or payable under the terms of
this Note; provided that if the cause for such failure is that Lender did not
timely initiate the transfer request, then Borrower shall not be in default
unless payment is not made within five (5) Business Days after notice of
nonpayment is given by Lender. Borrower shall provide Lender with at least
thirty (30) days prior written notice of any change in the ACH information
provided above and Borrower shall not change ACH member banks without first
obtaining Lender’s written approval.
 
BORROWER ACKNOWLEDGES THAT THE MONTHLY INSTALLMENTS REFERRED TO ABOVE WILL NOT
AMORTIZE ALL OF THE PRINCIPAL SUM OF THE INDEBTEDNESS BY THE MATURITY DATE,
RESULTING IN A “BALLOON PAYMENT” ON SAID DATE OF THE ENTIRE UNPAID PRINCIPAL
BALANCE OF THIS NOTE AND ACCRUED UNPAID INTEREST.
 
Upon sixty (60) days notice by Borrower to Lender that Borrower is not able to
make the 60th payment (which is a balloon payment due on the Maturity Date) but
shall only make the Interest Only Payment on the Maturity Date, then the loan
term will automatically be extended for an additional ten-year period [or such
lesser time period to match the remaining term of the lease (“Lease”) of the
Mortgaged Premises all as determined by Lender] hereinafter referred to as the
"Extension Period" subject to a revised interest rate and the other terms and
conditions described below.  The monthly payments beginning on the first day of
April, 2018 and continuing through March, 2028 shall consist of principal and
interest payments based on the then current market interest rate, as determined
by Lender, and based on an amortization period that will cause all excess cash
over the remaining term of the Lease to be applied to the unpaid principal
balance of this Note, all as determined by Lender.  This amortization schedule
is anticipated to provide breakeven debt service coverage based upon the
scheduled rent payments under the Lease.  On the first day of March, 2028 (or
such lesser time depending on the remaining term of the Lease) hereafter
referred to as the “Final Maturity Date”, a final payment of the entire balance
of principal and interest then unpaid thereon shall be due and payable.
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 2 of 11

--------------------------------------------------------------------------------

 

Prior to the beginning of the Extension Period, Borrower shall execute such
documents amending this Note, the Mortgage and other Loan Documents as required
by Lender.  Borrower shall pay all of Lender’s fees and expenses, including
reasonable attorney fees, incurred in connection with such extension.  If not
otherwise due before the Final Maturity Date, the entire balance of principal
and interest then unpaid, and all other sums due under this Note shall be due
and payable on the Final Maturity Date.
 
This Note is given for an actual loan in the above amount and is the Note
referred to in and secured by an Open-End First Mortgage Deed, Security
Agreement and Fixture Filing (herein called the “Mortgage”) for the benefit of
Lender dated as of the date hereof, on certain property described therein
located in the Town of Farmington, Hartford County, Connecticut (herein called
the “Mortgaged Premises”).  Additionally, Lender required and this is the Note
referred to in an Assignment of Leases, Rents and Income (herein called the
“Assignment”) dated as of the date hereof, assigning to Lender all of the
leases, rents and income, issues and profit from the Mortgaged Premises.  This
Note, the Mortgage, the Assignment, and all other instruments evidencing or
securing the loan evidenced hereby, excluding the certain Environmental
Indemnification Agreement dated this same date, are sometimes collectively
referred to as the “Loan Documents.”
 
Upon the occurrence and during the continuance of a default hereunder, or after
maturity or accelerated maturity of the principal balance, or if the obligations
evidenced hereby are reduced to a judgment, to the extent permitted by
applicable law, interest shall be payable on demand on the unpaid principal
balance or the judgment, as the case may be, and accrued interest thereon, from
time to time outstanding, at a rate equal to twelve percent (12%) per annum or,
if less, the highest legal rate permitted under applicable law, until paid.
 
In the event that any payment required to be made pursuant to this Note is not
received by the due date thereof, a late charge of five cents ($.05) for each
dollar ($1.00) so overdue shall become immediately due and payable as liquidated
damages for defraying expenses incident to handling such delinquent payment and
by reason of failure to make prompt payment, and the same shall be deemed to be
evidenced by this Note and secured by the Mortgage.  In the event of the failure
of Borrower to pay any such late charge within five (5) days after demand, then
the unpaid principal balance and accrued interest shall, at the option of
Lender, become immediately due and payable without further notice and demand,
such notice and demand being expressly waived, but in such event said late
charge shall be voided and shall not be payable by Borrower nor receivable by
Lender and the rate of interest effective after maturity shall be applicable.
 
Time is of the essence hereof and it is expressly agreed that should default be
made in the payment of any installment of principal or interest when due under
this Note (including any applicable grace period), or if an Event of Default
(used herein as that term is defined in the Mortgage) shall occur, then the
entire unpaid principal balance and accrued interest shall, at the option of
Lender, become immediately due and payable, without further notice and demand,
such notice and demand being expressly waived, anything contained herein or in
any instrument now or hereafter securing this Note to the contrary
notwithstanding.  Said option shall continue until all such defaults have been
cured and such cure has been accepted by Lender.

 
[PROMISSORY NOTE]
 Loan No. 19263
Page 3 of 11

--------------------------------------------------------------------------------

 

 
Except as expressly provided for in this Note, Borrower may not prepay any
portion of the principal balance.  Borrower reserves (provided no Event of
Default exists) the privilege to prepay, in full but not in part, the principal
indebtedness evidenced hereby beginning on the first day of March, 2014, and on
or about any installment payment date thereafter, upon thirty (30) days prior
written notice to Lender, payment to Lender of all accrued interest remaining
unpaid pursuant to this Note, payment to Lender of all other unpaid costs and
expenses that are Borrower’s obligation under the Loan Documents, and payment of
a premium (hereinafter referred to as the “Prepayment Premium”) in an amount
equal to the greater of: (a) one percent (1%) of the outstanding principal
balance that Borrower is prepaying; and (b)(i) the sum of (A) the present value
of the scheduled monthly payments of principal and interest from the date of
such prepayment to the Maturity Date and (B) the present value of the amount of
principal and interest due on the Maturity Date assuming all monthly payments of
principal and interest were paid when due, less (ii) the outstanding principal
loan balance as of the date of prepayment.  The present values referred to in
(b)(i)(A) and (b)(i)(B) hereof shall be computed on a monthly basis as of date
of prepayment discounted at the rate equal to the yield to maturity on the U.S.
Treasury obligation closest in maturity to the Maturity Date, as determined from
data reported in The Wall Street Journal, or similar publication on the fifth
Business Day preceding the date of prepayment.
 
In addition to the above, Borrower may (provided no Event of Default exists)
prepay in full the then outstanding principal balance of the indebtedness
evidenced by this Note any time from and after the due date of the  one hundred
seventy-seventh (177th) monthly payment due hereunder with no Prepayment
Premium.
 
In the event that after giving Lender a notice of prepayment (Lender shall have
the right to charge a reasonable sum for payoff requests), Borrower rescinds
such notice or otherwise fails to make the prepayment as indicated in such a
notice, Borrower shall reimburse Lender for all of Lender’s costs and expenses
incurred in connection with the anticipated prepayment.
 
In the event that pursuant to the provisions of the Mortgage (in connection with
the application upon the principal balance hereof of proceeds of insurance or
condemnation awards) or as a matter of grace, any partial prepayment is accepted
hereon, the same shall not operate to defer or reduce the amount of any of the
scheduled required monthly installment payments of principal and interest herein
provided for; and each and every such scheduled required monthly installment
payment shall be paid in full when due until this Note has been paid in full.
 
In the event Lender applies any insurance proceeds or condemnation proceeds to
the reduction of the principal balance under this Note in accordance with the
terms and conditions of the Mortgage, and if, at such time, no default exists
hereunder and no Event of Default has occurred and is continuing, and no event
has occurred that with the passage of time or the giving of notice would be or
become such an Event of Default, then no Prepayment Premium shall be due or
payable as a result of such application.
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 4 of 11

--------------------------------------------------------------------------------

 

Except as otherwise expressly set forth in this Note, Borrower waives any right
to prepay this Note in whole or in part, without premium.  If the maturity of
the indebtedness evidenced hereby is accelerated by Lender as a consequence of
the occurrence of a default hereunder or of an Event of Default, Borrower agrees
that an amount equal to the Prepayment Premium (determined as if prepayment were
made on the date of acceleration), or if at that time there be no privilege of
prepayment, an amount equal to the greater of the Prepayment Premium or twelve
percent (12%) of the then principal balance hereof, shall be added to the
balance of unpaid principal and interest then outstanding, and that the
indebtedness shall not be discharged except:  (i) by payment of such Prepayment
Premium (or such other amount, as the case may be), together with the balance of
principal and interest and all other sums then outstanding, if Borrower tenders
payment of the indebtedness prior to completion of a non-judicial foreclosure or
entry of a judicial order or judgment of foreclosure; or (ii) by inclusion of
such Prepayment Premium (or such other amount, as the case may be) as a part of
the indebtedness in any such non-judicial foreclosure or judicial order or
judgment of foreclosure.
 
Borrower shall pay on demand all costs and expenses incurred by Lender in
enforcing or protecting its rights and remedies hereunder, including, but not
limited to, all costs of collection and litigation together with reasonable
attorneys’ fees (which term as used in this Note shall include any and all legal
fees and expenses incurred in connection with litigation, mediation, arbitration
and other alternative dispute processes) and legal expenses, including, without
limitation, expert witness fees, any post-judgment fees, costs or expenses
incurred on any appeal, in collection of any judgment, or in appearing and/or
enforcing any claim in any bankruptcy proceeding.  In the event of a judgment on
this Note, Borrower agrees to pay to Lender on demand all costs and expenses
incurred by Lender in satisfying such judgment, including without limitation,
reasonable attorneys’ fees and legal expenses.  It is expressly understood that
such agreement by Borrower to pay the aforesaid post-judgment costs and expenses
of Lender is absolute and unconditional and shall survive (and not merge into)
the entry of a judgment for amounts owing hereunder and shall remain in full
force and effect post-judgment with regard to any subsequent proceedings in a
court of competent jurisdiction including but not limited to bankruptcy court
and until such fees and costs are paid in full.  Such fees or costs shall be
added to Lender’s lien on the Mortgaged Premises that shall also survive
foreclosure or other judgment and collection of said judgment.
 
Borrower and all other persons who may become liable for all or any part of this
obligation severally waive demand, presentment for payment, protest and notice
of nonpayment.  Said parties consent to any extension of time (whether one or
more) of payment hereof, or release of any party liable for payment of this
obligation.  Any such extension or release may be made without notice to any
party and without discharging said party’s liability hereunder.
 
All agreements between Borrower and Lender (including, without limitation, those
contained in this Note and the Mortgage) are expressly limited so that in no
event whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under the laws of the State of
Connecticut.  If, from any circumstances whatsoever, fulfillment of any
provision of this Note or any other document securing the indebtedness, at the
time performance of such provision shall be due, shall involve the payment of
interest exceeding the highest rate of interest permitted by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under the laws of Connecticut; and if for any reason
whatsoever Lender shall ever receive as interest an amount which would be deemed
unlawful, such interest shall be applied to the payment of the last maturing
installment or installments of the principal indebtedness hereunder (whether or
not then due and payable) and not to the payment of interest.

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 5 of 11

--------------------------------------------------------------------------------

 

 
Lender shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Lender and then, only to the extent specifically set forth in the
writing.  A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.  Without limiting the generality of the foregoing, no waiver of, or
election by Lender not to pursue, enforcement of any provision hereof imposing
recourse liability on Borrower shall affect, waive or diminish in any manner
Lender’s right to pursue the enforcement of any other such provision.
 
The remedies of Lender, as provided herein and in the documents hereinabove
referenced, shall be cumulative and concurrent and may be pursued singularly,
successively or together, at the sole discretion of Lender, and may be exercised
as often as occasion therefor shall occur; and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release thereof.
 
All notices, demands, consents or requests which are either required or desired
to be given or furnished hereunder (a “Notice”) shall be in writing and shall be
deemed to have been properly given if either delivered personally or by
overnight commercial courier or sent by United States registered or certified
mail, postage prepaid, return receipt requested, to the address of the parties
hereinabove set out and if to Borrower to the attention of Paul Cooper, Chief
Executive Officer, with a copy to Ruskin Moscou Faltischek, P.C., Attn:  Eric C.
Rubenstein, Esq., 1425 RXR Plaza, East Tower, 15th Floor, Uniondale, New
York  11556.  Such Notice shall be effective upon receipt or refusal if by
personal delivery, the first Business Day after the deposit of such Notice with
an overnight courier service by the time deadline for next Business Day delivery
if by commercial courier, and upon the earliest of receipt or refusal (which
shall include a failure to respond to notification of delivery by the U.S.
Postal Service) or five (5) Business Days following mailing if sent by U.S.
Postal Service mail.  By Notice complying with the foregoing, each party may
from time to time change the address to be subsequently applicable to it for the
purpose of the foregoing.  Notices to Borrower also may be sent to any guarantor
of Borrower’s obligations arising hereunder.
 
Borrower hereby irrevocably submits to the non-exclusive jurisdiction of any
United States federal or state court for Hartford County, Connecticut, in any
action or proceeding arising out of or relating to this Note, and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such United States federal or state court. Borrower irrevocably
waives any objection, including without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, that it may now or
hereafter have to the bringing of any such action or proceedings in such
jurisdiction. Borrower irrevocably consents to the service of any and all
process in any such action or proceeding brought in any such court by the
delivery of copies of such process to each party at its address specified for
notices to be given hereunder or by certified mail directed to such address.
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 6 of 11

--------------------------------------------------------------------------------

 

Whenever used herein, the singular number shall include the plural, the plural
the singular, and the words “Borrower” and “Lender” shall be deemed to include
their successors and assigns.
 
This Note shall be construed according to and governed by the laws of
Connecticut (excluding conflicts of laws rules) and applicable federal law.
 
This Note may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which when taken together shall constitute but
one and the same instrument.  Executed copies of the signature pages of this
Note sent by facsimile or transmitted electronically in either Tagged Image
Format (“TIFF”) or Portable Document Format (“PDF”) shall be treated as
originals, fully binding and with full legal force and effect, and the parties
waive any rights they may have to object to such treatment.  Any party
delivering an executed counterpart of this Note by facsimile, TIFF or PDF also
shall deliver a manually executed counterpart of this Note, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Note.  The pages of any counterpart
of this Note containing any party’s signature or the acknowledgement of such
party’s signature hereto may be detached therefrom without impairing the effect
of the signature or acknowledgement, provided such pages are attached to any
other counterpart identical thereto except having additional pages containing
the signatures or acknowledgements thereof of other parties.
 
Except as specifically otherwise set forth below and in that certain
Environmental Indemnification Agreement dated on or about this same date from
Borrower to Lender, no personal liability under this Note shall be asserted or
enforceable against Borrower personally, all such liability being expressly
waived by Lender (provided, the foregoing shall not affect the liability of any
guarantor of any obligations arising under a separate guaranty hereof or any
Indemnitor under any separate Environmental Indemnification Agreement); and
Lender accepts this Note upon the express condition that in case of the
occurrence of an Event of Default,  the remedies of Lender in its sole
discretion shall be any or all of:
 
 
(a)
foreclosure of or exercise of powers of sale under the Mortgage in accordance
with the terms and provisions set forth in the Mortgage;

 
 
(b)
action against any other security at any time given to secure the payment
hereof; and

 
 
(c)
action to enforce the personal liability of Borrower and/or each guarantor (if
any) of the payment hereof as specifically undertaken below in this Note or in a
separate agreement.

 
PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, THERE
SHALL AT NO TIME BE ANY LIMITATION ON BORROWER’S PERSONAL LIABILITY FOR THE
PAYMENT TO LENDER OF, AND BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR:

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 7 of 11

--------------------------------------------------------------------------------

 

 
(1)           all damages, costs and expenses including attorney fees reasonably
incurred by Lender on account of (a) intentional or negligent waste with respect
to the Mortgaged Premises, or (b) fraud or willful misrepresentation in
connection with the transactions contemplated by the Loan Documents;
 
(2)           misapplication of any security deposits, prepaid rent, or lease
termination fees with respect to the Mortgaged Premises; and any rentals or
income collected after a default in violation of the Loan Documents;
 
(3)           delinquent real estate taxes and assessments with respect to the
Mortgaged Premises;
 
(4)           the replacement cost of any personal property or fixtures
encumbered by the Mortgage removed or disposed of by Borrower and not replaced
as required by the Mortgage;
 
(5)           misapplication of condemnation awards and proceeds and insurance
proceeds; and any loss resulting from casualty to the Mortgaged Premises in
excess of insurance proceeds received in respect thereof or otherwise resulting
from Borrower’s failure to maintain adequate liability insurance and hazard
insurance in accordance with the requirements in the Mortgage for maintenance of
specified coverage;
 
(6)           all damages, costs and expenses, including attorneys’ fees,
reasonably incurred by Lender on account of a breach of any environmental
provision contained in the Mortgage;
 
(7)           any fees and costs, including attorneys’ fees, incurred in
enforcing and collecting any amounts due under these recourse subparagraphs or
due in connection with Lender’s enforcement of the Loan Documents;
 
(8)           the full amount due under this Note, including accrued interest,
and other amounts due with respect to the Mortgage, the Assignment and any other
Loan Documents executed by Borrower in connection with this Note in the event
Borrower voluntarily files a petition in bankruptcy or commences a case or
insolvency proceeding under any provision or chapter of the Federal Bankruptcy
Code;
 
(9)           all damages, costs and expenses, including attorneys’ fees
reasonably incurred by Lender as a result of or in connection with any claim
that by reason of the operation of federal bankruptcy, state insolvency, or
similar creditors’ rights laws, the transaction creating the Mortgage
constituted a fraudulent transfer, a fraudulent conveyance or a preferential
transfer; and
 
(10)           the full amount due under this Note, including accrued interest,
and other amounts due with respect to the Mortgage, the Assignment and any other
Loan Documents executed by Borrower in connection with this Note if there occurs
an event that under the “due on sale or encumbrance” provisions of the Mortgage
(Section 1-4 thereof) constitutes an Event of Default under the Mortgage.

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 8 of 11

--------------------------------------------------------------------------------

 

 
The unenforceability or invalidity of any provision hereof shall not render any
other provision or provisions herein contained unenforceable or invalid.
 
Each of the parties hereto has been represented by counsel and the terms of this
Note have been fully negotiated.  This Note shall not be construed more strongly
against any party regardless of which party may be considered to have been more
responsible for its preparation.
 
THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS NOTE, OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF
ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY
PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.
 
BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS INSTRUMENT IS A PART IS
A COMMERCIAL TRANSACTION, AND, TO THE EXTENT ALLOWED UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW, BORROWER WAIVES ITS
RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES
WHICH LENDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO PURSUE IN CONNECTION
WITH SUCH TRANSACTION.
 
This Note is intended by the parties hereto to be the final, complete and
exclusive expression of the agreement between them with respect to the matters
set forth herein.  This Note supersedes any and all prior oral or written
agreements relating to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no oral agreements between the parties.  No modification,
rescission, waiver, release or amendment of any provision of this Note shall be
made, except by a written agreement signed by the parties hereto.
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 9 of 11

--------------------------------------------------------------------------------

 

IMPORTANT:   READ BEFORE SIGNING.  THE TERMS OF THIS NOTE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS NOTE MAY BE LEGALLY ENFORCED.  BORROWER
MAY CHANGE THE TERMS OF THIS NOTE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT EXEMPT TRANSACTIONS)
NOW IN EFFECT BETWEEN YOU AND THIS LENDER.
 
Borrower acknowledges receipt of a copy of this document at the time of its
execution.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]
 
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 10 of 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note on the on the date
stated in the acknowledgement set forth below, to be effective as of the day and
year first above written.
 
 

 
FARM SPRINGS ROAD LLC, a Connecticut limited liability company
     
By:  GTJ REALTY, LP, a Delaware limited partnership, the sole member
     
By:  GTJ GP, LLC, a Maryland limited liability company, the general partner
     
By:  GTJ REIT, INC., a Maryland corporation, the sole member
         
By:           ________________________
 
Paul Cooper, Authorized Person

 
 
 
STATE OF NEW YORK                  )
                      )ss.
COUNTY OF NASSAU                  )
 
On the ___day of ______________, in the year 2013, before me, the undersigned,
personally appeared Paul Cooper, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 
 
____________________________________
Notary Public
My Commission Expires:
 
[SIGNATURE PAGE TO PROMISSORY NOTE]
 
 

[PROMISSORY NOTE]
 Loan No. 19263
 
Page 11 of 11

--------------------------------------------------------------------------------

 
